ujeGe - aj2A2a1 aseajq "a]SeM JAWNSUOD-}sOd Woy spew s} adojaaus siy) és

 

on De Dees’, -s

UNITED STATES
B POSTAL SERVI

PRIORITY” il
MAIL

= Date of delivery specified*
= USPS TRACKING™ included to many major

international destinations. Se Uc

« Limited international insurance.
= Pick up available.*

= Order supplies online.*
= When used internationally, a customs To schedule free
declaration label may be required. Package Pickup,
scan the QR code.

* Domestic only

OD: 12 1/2x 91/2

 

 

 

 
 

7019 1120 OOOL 4?5L 4ber

'NSPECTEr

vat

— 274 a a
= R2304N11 7627-13

Brian D. Hill - Ally of QANON
310 Forest Street, Apartment |
Martinsville, Virginia 24112

}

TO:

Clerk of the Court
United States District Court

324 West Market Street,
Greensboro, NC 27401

L

PS00001000014

* For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum weight Is 4 Ibs.

* Domestic only.
Case 1:13-cr-00435-TDS Document 2277-1? Filed LTT/71T/19 Pane 1 of 2

4

_

solely for use in s
© U.S, Postal Se

S$ provided sole!

al Service® and j:

ging is not f

is the property of the U.S. Post

This packaging
Misuse may be a violation of federal law. This packa

ending Priority Mail® shipments.

rvice; October 2018; A

 

II rights reserved,

Or resale. EPI4F

 
  
    
   

TRACKED’
kkk

INSURED’
*

 

UNITED STATES

ca POSTAL SERVICE-

   

    
   

MAIL FLAT RATE ENVELOPE

ONE RATE * ANY WEIGHT

UM. ——

ORDER FREE SUPPLIES ONLINE
ps00001000014
